Memorandum.
The court affirms on the authority of Bidetto v. New York City Housing Auth. (25 N Y 2d 848). No basis establishing a duty of care by the defendants herein has been shown. Neither the Power Authority nor Uhl, Hall & Rich furnished Merritt with any tools, equipment or employees, or made any determination as to the methods by which the contractor should perform the required work. As in Bidetto, if there was negligence, it was that of plaintiff’s employer in the methods chosen to perform the contract work. The accident did not occur in a commonly used portion of the premises under the control of either defendant; and, therefore, no duty of care was created under the safe place to work doctrine. Nor does section 241 of the Labor Law, which is not applicable under the present facts, or the contract between the Power Authority and defendant Uhl, operate to create a duty of care owned by either of these defendants toward the plaintiff.
Chief Judge Breitel and Judges Jasen, Jones, Wachtlbr, Rabin and Stevens concur in memorandum; Judge G-abrielli taking no part.
Order affirmed, with costs.